Title: From George Washington to Colonel Henry Hollingsworth, 6 October 1777
From: Washington, George
To: Hollingsworth, Henry



Sir
Head Quarters Philada County [Pa.] 6th Octobr 1777

You will oblige me much if you will, immediately upon the Rect of this, set about making the most minute enquiry into the Number and Situation of the Enemy at Wilmington. I imagine both these points may be ascertained with precision as I am informed there is a very free intercourse between the Country and Town. The principal Matters to be inquired into are. The force of the Enemy—where posted and whether in Barracks or Camp. Where their Artillery is placed—

Whether they have any Lines or Redoubts and where—Where their pickets are and of what Numbers they consist—When you have gained a competent Knowledge of the above, I beg you will inform me by Letter or if you can spare the time, I shall be glad to see you personally.
I am informed that there is a considerable quantity of Corn and other Grain belonging to the public which the Enemy did not destroy when they left Elk, I shall be much obliged if you will endeavour to procure Waggons and have it removed some distance inland. I should suppose it would be safest over towards Lancaster, but as you are well acquainted with the Country I leave the place to your own discretion. I am Sir Yr most obt Sert.
